DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Office Action is in response to applicant’s communication filed March 24, 2021 in response to PTO Office Action dated February 5, 2021.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1, 3, 6-18, and 20-27 have been presented for examination in this application.  In response to the last Office Action, claims 1, 3, 9-11, 13-15, and 20 have been amended.  Claims 2, 4, 5, and 19 have been cancelled.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muncy et al. (US# 2020/0177835).

Regarding claim 1, Muncy et al. teaches receiving, by a memory system (300) that comprises a plurality of memory media types (320, 330), data from at least one of a plurality of sensors (310)[event (circular) buffer and DVR memory; 0023, lines 1-7]; 
receiving a first data of the one or more data from a first sensor of the plurality of sensors [cameras (310) provide video; 0042];
identifying information about one or more attributes of the first data from the first sensor [video frames + sensor data, 0044];
receiving a second data of the one or more data from a second sensor of the plurality of sensors [cameras (310) provide video; 0042];
identifying information about one or more attributes of the second data from the second sensor [video frames+(sensor data as video frame metadata),0044]; and
selecting, based at least in part on the one or more attributes of the first data and the second data, one or more of the memory media types to write the first data and the second data [0042, .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muncy et al. (2020/0177835) in view of OFFICIAL NOTICE.
Muncy et al. teaches different memories used for storing different types of memory, but fails to teach the types of memory each memory comprises.  One of ordinary skill in the art would recognize that smaller, faster memory such as DRAM is often used for caching and buffering purposes, and would be useful for storing smaller amounts of data that can be written to and read from quickly for storage to the remote server (140).  Larger amounts of data, including that of video, is more ideally stored in larger capacity memories such as disk drives or SSDs (NAND memories) for easy reviewing of large video files at another time.  The Examiner takes OFFICIAL NOTICE of these teachings. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system of Muncy et al. to include the DRAM and NAND memory types because of the benefits disclosed supra.





Allowable Subject Matter
Claims 10-27 are allowed over the prior art of record.
Claims 3, 6, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, including that of the IDS filed March 25, 2021, teaches related memory systems for different types of data but fail to provide a rationale, separately or in combination, to include the limitation of:, determining, by each controller, a rank of the data based on the one or more attributes, wherein the rank corresponds to the attributes of the data, and selecting, based at least in part on the rank, the one or more of the memory media types to write the data; comparing received data from the sensors to reference data stored in the memory media types, identifying differences between the received and reference data, and assigning ranks to the data based on the differences; and (21)  each of the controllers configured to compare the identified information about the one or more attributes of the received data to reference data corresponding to the plurality of sensors and select, based on the comparison of the identified information about the one or more attributes and the reference data, a memory media type of the plurality of memory media types.  While prior art such as Muncy et l. teaches receiving data from sensors and routing the appropriate types of data to specific memories, no prior art has been found, separately or in combination, that explicitly discloses the rank assigning and reference data limitations as disclosed supra.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/BRIAN R PEUGH/Primary Examiner, Art Unit 2137